McCown, J.
' The defendant pleaded nolo contendere to a charge of forcible rape and was sentenced to a term of 7 to 10 years imprisonment. On appeal the sole issue is the ex-cessiveness of sentence.
The 23-year-old defendant is one of three individuals all of whom were found guilty of a forcible gang rape of a 16-year-old girl. One was found guilty by a jury, one pleaded guilty, and this defendant pleaded nolo contendere. Each of them received the same sentence on the charge of forcible rape.
The defendant’s record, although it does not disclose prior felony offenses or crimes of violence, shows a long list of misdemeanor convictions and multiple jail sentences extending over a period of 4 years prior to the conviction here.
A sentence imposed within statutory limits will not be disturbed on appeal unless there is an abuse of discretion. State v. Haigh, 189 Neb. 316, 202 N. W. 2d 593; There was no abuse of discretion here.
; The judgment is affirmed.
Affirmed.